DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kyoko Makino on 04/26/2022.
In the claims:
In claim 5, line 9, change “fat” to   ------for------;
In claim 10, lines 42-43, change “the inorganic insulating film” to -----an inorganic insulating  film------.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Sung et al. (US 2017/0193921 A1)  teaches a display device, wherein a switching TFT is turned on in response to gate signal applied via gate lines, data signal applied via data lines applied to a driving TFT via the switching TFT.  A current applied via power lines may be applied to a light-emitting diode via driving TFT, thereby enabling display of a grayscale level. Each pixel area of the display panel further include a plurality of  TFTs to compensate for a change in a threshold voltage Vth of the driving TFT ([0059]).
 	As to claim 1, the prior art of record does not disclose applicant’s claimed invention: 
 	“A method for manufacturing a display device configured to display an image by supplying a data signal to each of a plurality of pixel circuits disposed in a display panel, the display device including: a plurality of data lines supplied with the data signal; a plurality of scanning lines sequentially supplied with a scanning signal used for selecting a pixel circuit of the plurality of pixel circuits; the plurality of pixel circuits provided correspondingly to each intersection between the plurality of data lines and the plurality of scanning lines; and a scanning line drive circuit configured to sequentially select each of the plurality of scanning lines, wherein each of the plurality of pixel circuits includes: an electro-optical element, a holding capacitor configured to hold a voltage that controls a drive current of the electro-optical element, a drive transistor configured to supply a drive current in accordance with the voltage held by the holding capacitor to the electro-optical element, a compensation transistor configured to write the data signal applied from a data line of the plurality of data lines to a node connecting a control terminal of the drive transistor and the holding capacitor, and compensate a threshold voltage of the drive transistor, a first power source wiring line configured to supply a power supply potential necessary for supplying a drive current to the electro-optical element and causing the electro-optical element to emit light, and an off-potential supply wiring line configured to supply the power supply potential applied from the first power source wiring line as an off potential for turning the drive transistor to an off state, the compensation transistor is a transistor having a dual control terminal structure composed of a first compensation transistor and a second compensation transistor and formed in a semiconductor layer connecting the node and a second conduction terminal of the drive transistor, a second conduction terminal of the first compensation transistor and a first conduction terminal of the second compensation transistor are connected to an impurity region including impurities and formed in the semiconductor layer, interposed between the first compensation transistor and the second compensation transistor, a first conduction terminal of the first compensation transistor is further connected to a second conduction terminal of the drive transistor, a second conduction terminal of the second compensation transistor is connected to the node, the first compensation transistor and a control terminal of the first compensation transistor are both connected to a scanning line of the plurality of scanning lines, and a portion of the off-potential supply wiring line is formed superimposed onto the impurity region of the semiconductor layer with an inorganic insulating film interposed therebetween, and another portion of the off-potential supply wiring line is connected to a power source wiring line configured to apply the off potential, the method comprising a step of: irradiating a region where the off-potential supply wiring line and the impurity region are formed superimposed with laser light from a rear face side of the display panel, thereby electrically connecting the off-potential supply wiring line and the impurity region.”
 	As to claim 10, the prior art of record does not disclose applicant’s claimed invention: 
 	“A display device configured to display an image by supplying a data signal to each of a plurality of pixel circuits disposed in a display panel, the display device comprising:Page 11 of 17 Attorney Docket No.: US82713 a plurality of data lines supplied with the data signal; a plurality of scanning lines sequentially supplied with a scanning signal used for selecting a pixel circuit of the plurality of pixel circuits; the plurality of pixel circuits provided correspondingly to each intersection between the plurality of data lines and the plurality of scanning lines; and a scanning line drive circuit configured to sequentially select each of the plurality of scanning lines, wherein each of the plurality of pixel circuits includes: an electro-optical element, a holding capacitor configured to hold a voltage that controls a drive current of the electro-optical element, a drive transistor configured to supply a drive current in accordance with the voltage held by the holding capacitor to the electro-optical element, a compensation transistor configured to write the data signal applied from a data line of the plurality of data lines to a node connecting a control terminal of the drive transistor and the holding capacitor, and compensate a threshold voltage of the drive transistor, a first power source wiring line configured to supply a power supply potential necessary for supplying a drive current to the electro-optical element and causing the electro-optical element to emit light, and an off-potential supply wiring line configured to supply the power supply potential applied from the first power source wiring line, the compensation transistor is a transistor having a dual control terminal structure composed of a first compensation transistor and a second compensation transistor and formed in a semiconductor layer connecting the node and a second conduction terminal of the drive transistor, a second conduction terminal of the first compensation transistor and a first conduction terminal of the second compensation transistor are connected to an impurity region including impurities and formed in the semiconductor layer, interposed between the first compensation transistor and the second compensation transistor, a first conduction terminal of the first compensation transistor is further connected to a second conduction terminal of the drive transistor, a second conduction terminal of the second compensation transistor is connected to the node, the first compensation transistor and a control terminal of the first compensation transistor are both connected to a scanning line of the plurality of scanning lines, each of the plurality of pixel circuits includes a first pixel circuit configured to display a bright dot and a second pixel circuit configured to display a black dot, in the first pixel circuit, a portion of the off-potential supply wiring line is formed superimposed onto the impurity region of the semiconductor layer with an inorganic insulating film interposed therebetween, and the electro-optical element of the first pixel circuit is lit in accordance with a data signal input to a control terminal of the drive transistor, and in the second pixel circuit, a portion of the off-potential supply wiring line is connected to the first power source wiring line configured to apply the off potential, and the off-potential supply wiring line and the impurity region are electrically connected in another portion of the off-potential supply wiring line, thereby turning off the electro-optical element.”


 	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY KHOO/Primary Examiner, Art Unit 2624